Title: George P. Stevenson to Thomas Jefferson, 10 August 1815
From: Stevenson, George Pitt
To: Jefferson, Thomas


          Dear sir  Baltimore August 10th 1815
          Rather more than three months since I sent you the astonishing news of Bonaparte’s reascending the throne of France, I now enclose accts of  equalling equally surprizing nature—. In addition to the printed account, I have seen letters of respectability from Marseilles stating that the Emperor had been beheaded & both houses of the Legislative body massacred by the populace—What now must be the fate of a once great nation? A people whose feelings and whose conduct have been as changeable as extraordinary scarcely merit our pity—and we are almost only induced to feel, from the mere of fact of such a strong barrier being removed from the views & ambition of our late nay I may safely say our constant enemy, Great Britain—Will the Bourbons return? or will some new claimant such as Wellington assume the throne of France? or will each of the allied powers share a part of a country unfit to be left to it’s own control?
          With sentiments of high respect
          Yr Obed. ServtGeo: P: Stevenson
        